 

TherapeuticsMD, Inc. - 10-Q [txmd-10q_063018.htm]

 

Exhibit 10.3

 



FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (the “Fourth Amendment”) is made and entered into
as of the Effective Date hereof, by and between 6800 BROKEN SOUND LLC, a Florida
limited liability company and its successors or assigns (“Landlord”), and
THERAPEUTICSMD, INC., a Nevada corporation authorized to do business in Florida
(“Tenant”).

RECITALS:

A.       Landlord and Tenant have entered into that certain Lease effective as
of May 13, 2013 (the “Original Lease”) for the Lease of that certain Premises
described within the Lease as the entire third floor of the Building located at
6800 Broken Sound Parkway, Boca Raton, Florida (“First Premises”).

 

B.       Effective as of February 19, 2015, Landlord and Tenant entered into
that certain First Amendment to Lease (“First Amendment”), which, among other
things, modified the Premises to also include Suite 100 of the Building (as
defined in the Lease) (the “Second Premises”).

 

C.       Effective as of April 26, 2016, Landlord and Tenant entered into that
certain Second Amendment to Lease (“Second Amendment”), which among other
things, modified the Premises to also include Suite 125 of the Building (as
defined in the Lease) (the “Third Premises”).

 

D.       Thereafter, Landlord and Tenant entered into that certain Third
Amendment to Lease effective as of October 4, 2016 (“Third Amendment”, and
together with the Original Lease, the First Amendment, and the Second Amendment,
the “Original Lease”; the Original Lease, as modified by this Third Amendment,
is referred to herein as the “Lease”); which among other things, modified the
Premises to thereafter include the entire third floor of the Building, Suite
100, Suite 125 and Suite 150 located within the Building, all as further defined
and identified therein, and containing approximately 33,124 rentable square feet
and constituting 65.19% of the Gross Rentable square footage of the Building
(collectively, for purposes hereof, the “Existing Premises”).

 

E.       Landlord and Tenant desire to modify and amend the Lease to, among
other things, upon the terms and conditions set forth herein: (i) to modify the
date upon which the First Premises Rent Maximum Payment Ceiling terminates from
October 1, 2018 to April 30, 2018.

 

F.       Landlord and Tenant desire to enter into such other terms, conditions,
and amendments to the Lease as are more specifically set forth herein.

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained herein, and for separate consideration, the receipt and sufficiency of
which is hereby acknowledged and agreed to by the parties hereto, the Landlord
and Tenant do hereby agree as follows:

1.0Recitals. The above recitals are hereby ratified and confirmed as being true
and correct and are incorporated herein in all respects.

2.0Definitions. All terms defined herein shall have the identical definitions as
ascribed to within the Original Lease, except where such definition is expressly
modified herein.

3.0Effective Date. The Effective Date of this Fourth Amendment to Lease shall be
the date and time of the last party to fully execute this Fourth Amendment.



 

 



 

4.0Rent Maximum Payment Ceiling. Notwithstanding anything contained herein or in
the Lease to the contrary, the Rent Maximum Payment Ceiling, as referred to in
the Lease, shall cease to apply starting May 1, 2018, and any and all references
to the Rent Maximum Payment Ceiling shall be void and of no further force or
effect from and after May 1, 2018.

5.0Estoppel. Tenant hereby represents and warrants that Tenant is not in default
of any term or condition of the Lease and that the Lease is in full force and
effect and is the binding obligation of the Tenant in accordance with all terms
and conditions of the Lease, as supplemented or amended herein. Tenant further
acknowledges and represents that the Landlord is not in default of any term or
condition of the Lease and the Lease is in full force and effect in accordance
with its terms.

6.0Duplicate Counterparts. This Fourth Amendment may be executed by the parties
in duplicate counterparts and when taken together the same shall make one
complete and binding document. This Fourth Amendment may be executed in full via
facsimile transfer or electronic transmission, which facsimile copy or
electronic transfer shall be deemed as binding as an original. All parties
hereto may rely upon such facsimile copy or electronic transfer as though it
were an original.

7.0Superseding Clause. The terms and conditions of this Fourth Amendment shall
supersede, amend and modify all terms and conditions of the Lease. In the event
of any conflict between the terms and conditions contained herein and the terms
and conditions contained in the Lease, all terms and conditions contained in
this Fourth Amendment shall control. In all other respects, all terms and
conditions of the Lease shall remain in full force and effect.

[Signature Page to Follow]



 2 

 



 

IN WITNESS WHEREOF, the parties have executed this Lease as of the last date set
forth below.

 

WITNESSES:

 

LANDLORD:

6800 Broken Sound LLC, a Florida limited liability company

      /s/ Max Kiejdan   By: /s/ Marc Bell Print Name: Max Kiejdan     Marc Bell,
Manager         /s/ A. Percy   Date: May 9, 2018 Print Name:  A. Percy      

 

 

LANDLORD ACKNOWLEDGMENT

 



STATE OF Florida )   )  ss: COUNTY OF Palm Beach )





The foregoing instrument was acknowledged before me this 9th  day of May, 2018
by Marc Bell, as Manager of 6800 Broken Sound LLC, a Florida limited liability
company, on behalf of the company. He/she personally appeared before me, is
personally known to me or produced _______________________ as identification.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.



    /s/ Robin J. Powers     Notary Public     Printed Name: Robin J. Powers    
My Commission Expires: June 19, 2021     Commission #GG77164; Notary Public    
State of Florida





 

 3 

 



[Tenant Signature Page to Follow]

 



 

TENANT:

TherapeuticsMD, Inc., a Nevada corporation authorized to do business in Florida

      /s/ Christina Carreras   By: /s/ Robert Finizio Print Name: Christina
Carreras   Print Name: Robert Finizio     Title: CEO /s/ Janine Giovanni   Date:
May 9, 2018 Print Name:  Janine Giovanni      



 

TENANT ACKNOWLEDGMENT

 



STATE OF Florida )   )  ss: COUNTY OF Palm Beach )

 

The foregoing instrument was acknowledged before me this 9th  day of May, 2018
by Robert Finizio as CEO of TherapeuticsMD, Inc., a Nevada corporation
authorized to do business in Florida, on behalf said _______________________.
He/she personally appeared before me, is personally known to me or produced
_______________________ as identification.



IN WITNESS WHEREOF, I hereunto set my hand and official seal.

    /s/ Giuseppina N. Gamby     Notary Public     Printed Name: Giuseppina N.
Gamby     My Commission Expires: 02/27/2021     Commission #GG038089

 

 



 4 

 

 

 

 